DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 and 23-42 have been considered but are moot because the new ground of rejection set forth below in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-21, 23-29, 32-33, 36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Amat et al. ("Fast, accurate reconstruction of cell lineages from large-scale fluorescence microscopy data", published July 20, 2014 ) in view of Erdem et al US Patent(US 5982909 A) in view of Tian et al. US PG-Pub(US 20180247425 A1)  further in view of Grass et al. US PG-Pub (US 20100266182 A1)  .
Regarding Claim 1, Amat teaches a method for characterizing motion of one or more objects in a time ordered image dataset comprising a plurality of time ordered data frames (Figure 1, Shows a computational framework for nuclei segmentation and tracking.) , the method comprising: selecting a reference data frame(The examiner interprets as seen in Figure 1(B) Step 1, t is the selected reference frame and they initialize t with t-1 in order to fit the model and detect divisions.) from the plurality of time ordered data frames (Page 952, Results Section, Paragraph 1, We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data (Fig. 1 and Supplementary Software 1). In addition to high accuracy, our design goals included scalability, speed and generality. First, we partitioned the 3D image volume recorded at each time point into supervoxels. )
extracting a plurality of image patches from at least a part of the reference data frame (Page 9, 52, Results Section, Paragraph 1, First, we partitioned the 3D image volume recorded at each time point into supervoxels (Fig. 1a). A supervoxel is a connected set of voxels in space that all belong to a single nucleus, and each nucleus can be represented by multiple supervoxels. The use of supervoxels as the smallest image unit (instead of voxels) reduces complexity by approximately three orders of magnitude while retaining morphological information. ); identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame (Page 952, Results Section, Paragraph 5, To maximize detection accuracy, we again took advantage of the supervoxel partition: if two supervoxels are clustered into the same Gaussian but are not spatially connected, the cluster is flagged as a cell division candidate. The examiner interprets that the prior art is identifying a location in which a cluster of supervoxels are not connected then it is flagged as a potential cell division.)
Amat does not explicitly teach defining, based on the identified locations, a mesh for each data frame, wherein vertices of each mesh correspond to respective identified locations of image patches in the corresponding data frame; and deriving, from the meshes, a motion signature for the time ordered image dataset, the motion signature characteristic of the motion of the one or more objects in the plurality of time ordered data frames.
Erdem teaches defining, based on the identified locations, a mesh for each data frame, wherein vertices of each mesh correspond to respective identified locations of image patches in the corresponding data frame (Col 4, Lines 21-32, Referring to FIGS. 2, 3 and 4, the next step 20 involves fitting a mesh 21 to the reference polygon 12, called the reference mesh 21 that is subsequently tracked. It is the subdivisions of the mesh 21 that allows for tracking regions that exhibit locally varying motion, such as those corresponding to objects within a particular scene having either curved or deforming surfaces or both in combination. The subdivisions, or patches 22, of the reference mesh 21 are defined by the locations of the nodes 23 of the reference mesh 21. For example, FIG. 4 shows a depiction of a triangular mesh 21 fit into a quadrilateral reference polygon 12. The examiner interprets the prior art is defining a 2d mesh for each patch or subdivision of the object being tracked and in ¶[0099] of the instant application’s specification the defined mesh appears to be used to visualize the motion signature on a 2d plot.)and deriving, from the meshes, a motion signature for the time ordered image dataset, the motion signature characteristic of the motion of the one or more objects in the plurality of time ordered data frames.(Col 5, Lines 5-17, The corners 213 of the previous polygon 212 are independently tracked into the current frame f.sub.n, 114, as shown in FIG. 5, to find an initial estimate of the current polygon 112. This initial estimate is then refined using the corner refinement process as explained later in this section. (15) Referring to FIGS. 2, 3, 5, 6, 7, and 8, the corner tracking method includes the following steps: (1) selecting a motion model for the corners 13, (2) assigning a cost polygon 31 to each corner 13 (3) finding the best motion parameters for each cost polygon 231 in the previous frame 214 using a logarithmic search method, and mapping the corners 213 of the previous frame 214 into the current frame f.sub.n 114 with the best motion parameters found for their respective cost polygons 231. The examiner interprets the prior art is tracking the corners of the mesh in the frames to determine motion in the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat with Erdem in order to define a 2d mesh for the target object in order to track motion. One skilled in the art would have been motivated to modify Amat in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
However the combination of Amat and Erdem do not explicitly teach by equipartition of the part of the reference data frame. 
Tian teaches by equipartition of the part of the reference data frame. (¶[0021], As shown in FIG. 1, the method takes each image among a plurality of images in a same scenario as a current image to perform the processing of: obtaining an initial depth value of each pixel in the current image (step S1); dividing the current image into a plurality of superpixels (step S2) ¶[0051], The selected points may be selected randomly, and may also be selected according to a predetermined rule, such as a rule that the distribution of the selected points are distributed uniformly on the superpixels. As disclosed in the specification of the instant applications publication in ¶[0103] and shown in figure 1, in order to generate the superpixel the dataframe is being equally divided in to equally sized superpixels and the prior art is dividing the reference image into a plurality of superpixels by a rule that the pixels are uniformly distributed equally.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat and Erdem with Tian in order to divide the reference image with uniformly distributed superpixels. One skilled in the art would have been motivated to modify Amat and Erdem in this manner in order for neighboring superpixels to not occlude each other. (Tian. ¶[0009])
However the combination of Amat, Erdem and Tian do not explicitly teach wherein the step of deriving the motion signature comprises calculating, for each mesh, the average displacement of the vertices of the mesh from the corresponding vertices of the reference mesh.
Grass teaches wherein the step of deriving the motion signature comprises calculating, for each mesh, the average displacement of the vertices of the mesh from the corresponding vertices of the reference mesh. (¶[0059], the model is a surface model constituted of triangles, this determination can be performed by determining the displacement of all vertex points of the triangles of the model within the defined region with time and by determining for example the mean absolute displacement for each phase point, wherein the phase point with the smallest mean absolute displacement is the determined best phase point. Mean absolute displacements of a defined region of the model are preferentially calculated by calculating the mean absolute displacement of all vertices of the surface mesh between neighboring phase points being part of this defined region. The examiner interprets the prior art is calculating the average displacement between all the vertices and the surface mesh(reference mesh).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem and Tian with Grass  in order to determine the average displacement between vertices of a reference mesh and a corresponding mesh. One skilled in the art would have been motivated to modify Amat, Tian and Erdem in this manner in order to determine a parameter of a moving object, wherein the variability is improved. (Grass, ¶[0004])
Regarding Claim 2, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein the reference data frame is the first data frame of the plurality of time ordered data frames. (Erdem, Col 3, Lines 53-57, Referring to FIGS. 2 and 3(a), in the first step 10, the user selects an object (i.e., the reference object) 11 within any frame (i.e., the reference frame) 14 that is to be tracked for eventual replacement with another object, which is hereinafter referred to as the replacement object 17. The examiner interprets the user can select an object to track to be on the first frame to be the reference frame.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order to use the first frame to track object in motion. One skilled in the art would have been motivated to modify Amat, Tian and Grass in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 3, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein the reference data frame is the last data frame of the plurality of time ordered data frames. (Erdem, Col 3, Lines 53-57, Referring to FIGS. 2 and 3(a), in the first step 10, the user selects an object (i.e., the reference object) 11 within any frame (i.e., the reference frame) 14 that is to be tracked for eventual replacement with another object, which is hereinafter referred to as the replacement object 17. The examiner interprets the user can select an object to track to be on the last frame to be the reference frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order to use the last frame to track an in motion. One skilled in the art would have been motivated to modify Amat, Tian and Grass in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 4, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, the method further comprising: identifying at least one location in at least one data frame other than the reference frame wherein the location is not covered by an image patch extracted from the reference data frame (Figure 1d, Shows a region annotated in red that is not covered by the reference frame); extracting at least one further image patch from the at least one identified location; identifying a location of each image patch of at least a subset of the at least one further image patches in at least one data frame(Amat, Page 952, Results Section, Paragraph 5,To maximize detection accuracy, we again took advantage of the supervoxel partition: if two supervoxels are clustered into the same Gaussian but are not spatially connected, the cluster is flagged as a cell division candidate);
Amat does not explicitly teach defining, based on the identified locations of the image patches, a mesh for each data frame of the plurality of time ordered data frames, wherein vertices of each mesh correspond to respective identified locations of image patches in the corresponding data frame; and deriving, from the meshes, a motion signature for the time ordered image dataset, the motion signature characteristic of the motion of the one or more objects in the plurality of time ordered data frames.
Erdem teaches defining, based on the identified locations of the image patches, a mesh for each data frame of the plurality of time ordered data frames, wherein vertices of each mesh correspond to respective identified locations of image patches in the corresponding data frame; (Col 4, Lines 21-32, Referring to FIGS. 2, 3 and 4, the next step 20 involves fitting a mesh 21 to the reference polygon 12, called the reference mesh 21 that is subsequently tracked. It is the subdivisions of the mesh 21 that allows for tracking regions that exhibit locally varying motion, such as those corresponding to objects within a particular scene having either curved or deforming surfaces or both in combination. The subdivisions, or patches 22, of the reference mesh 21 are defined by the locations of the nodes 23 of the reference mesh 21. For example, FIG. 4 shows a depiction of a triangular mesh 21 fit into a quadrilateral reference polygon 12. The examiner interprets the prior art is defining a mesh for each patch or subdivision of the object being tracked.)and deriving, from the meshes, a motion signature for the time ordered image dataset, the motion signature characteristic of the motion of the one or more objects in the plurality of time ordered data frames. (Col 5, Lines 5-17, The corners 213 of the previous polygon 212 are independently tracked into the current frame f.sub.n, 114, as shown in FIG. 5, to find an initial estimate of the current polygon 112. This initial estimate is then refined using the corner refinement process as explained later in this section. (15) Referring to FIGS. 2, 3, 5, 6, 7, and 8, the corner tracking method includes the following steps: (1) selecting a motion model for the corners 13, (2) assigning a cost polygon 31 to each corner 13 (3) finding the best motion parameters for each cost polygon 231 in the previous frame 214 using a logarithmic search method, and mapping the corners 213 of the previous frame 214 into the current frame f.sub.n 114 with the best motion parameters found for their respective cost polygons 231. The examiner interprets the prior art is tracking the corners of the mesh in the frames to determine motion in the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order to define a mesh for the target object in order to track motion. One skilled in the art would have been motivated to modify Amat, Tian and Grass in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
However the combination of Amat and Erdem do not explicitly teach by equipartition of the part of the reference data frame. 
Tian teaches by equipartition of the part of the reference data frame. (¶[0021], As shown in FIG. 1, the method takes each image among a plurality of images in a same scenario as a current image to perform the processing of: obtaining an initial depth value of each pixel in the current image (step S1); dividing the current image into a plurality of superpixels (step S2) ¶[0051], The selected points may be selected randomly, and may also be selected according to a predetermined rule, such as a rule that the distribution of the selected points are distributed uniformly on the superpixels. As disclosed in the specification of the instant applications publication in ¶[0103] and shown in figure 1, in order to generate the superpixel the dataframe is being equally divided in to equally sized superpixels and the prior art is dividing the reference image into a plurality of superpixels by a rule that the pixels are uniformly distributed equally.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem and Grass with Tian in order to divide the reference image with uniformly distributed superpixels. One skilled in the art would have been motivated to modify Amat, Erdem and Grass in this manner in order for neighboring superpixels to not occlude each other. (Tian. ¶[0009])
Regarding Claim 5, the combination of Amat, Erdem, Tian and Grass teaches teaches the method according to claim 1, wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame may comprise comparing an image patch in first data frame with the same image patch in a second frame and where the image patch is not similar in appearance in the two frames, not identifying a location of the image patch for the first data frame (Erdem, Col 7, Lines 1-20,  MC.sub.1 is moved to 9 different locations in the current frame 114 that are given by ##EQU2## 2. If K=1, we find the translational mappings ##EQU3## and compute the matching error value for each mapping, ##EQU4## The best translational mapping is the one for which the matching error value is the smallest. The prior art is determining a location in which the matching is not the same in the frames.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order to identify a portion that is not similar in between two frames. One skilled in the art would have been motivated to modify Amat, Tian and Grass in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 6, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein the time ordered image dataset comprises a plurality of time ordered images, and wherein the reference data frame comprises a reference image. (Amat, Page 952, Results section, Paragraph 1,  We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data. As seen in in Figure 1, Step B shows a reference time frame of the video taken)

Regarding Claim 7, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 6, wherein the plurality of time ordered images comprises a video, each image comprising a frame of the video. (Amat, Page 952, Results section, Paragraph 1,  We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data. As seen in in Figure 1, Step B shows a reference time frame of the video taken)

Regarding Claim 8, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein each image patch comprises a superpixel. (Amat, Page 952, Results Section Paragraph 2, First, we partitioned the 3D image volume recorded at each time point into supervoxels (Fig. 1a). A supervoxel is a connected set of voxels in space that all belong to a single nucleus, and each nucleus can be represented by multiple supervoxels

Regarding Claim 9, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 6, wherein the method further comprises capturing the plurality of time ordered images. (Amat, Page 952, Results Section Paragraph 1, We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data (Fig. 1 and Supplementary Software 1)

Regarding Claim 10, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 6, wherein the plurality of time ordered images is a plurality of time ordered images of a living biological cell sheet(Amat, Page 955, Cell lineage reconstruction of the early nervous system section, Paragraph 1, we performed a cell lineage reconstruction of early Drosophila nervous system development (Supplementary Videos 24–28)33. Neuroblasts, the neural precursors, differentiate from neighboring blastoderm cells by lateral inhibition and delaminate from the surrounding cell sheet, and wherein the motion signature for the plurality of time ordered images is characteristic of cellular motion in the living biological cell sheet. (Amat, Figure 2, (b) Tracks of eight ventral (left) and dorsal (right) S1 neuroblasts superimposed with images at 4.9 h AEL (stage 10). The tracks are 270–450 time points long and show cell movements during germ band extension.) 

Regarding Claim 11, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 10, wherein the motion signature of the cell sheet is indicative of disease. (Amatt, Page, 951,  Paragraph 1, quantitatively analyzing mutant defects  determining stereotypy in cell behavior and experimentally testing models of development)

Regarding Claim 12, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 10, wherein the cell sheet comprises at least two cell types. (Amat, Figure 1, (d) The results of the automated tracking and segmentation are output into a framework for data visualization, editing and annotation. As seen in Fig. 1 (d) shows 2 different cell types.)
Regarding Claim 14, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein each of the one or more objects comprises an organoid (Amat, Page 951, Paragraph 1, Following the dynamic behavior of cells in complex organisms, such as fruit fly, zebrafish and mouse embryo)

Regarding Claim 15, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 14, wherein an image patch corresponds to an organoid. (Amat, Page 952, Results section, Paragraph 1, First, we partitioned the 3D image volume recorded at each time point into supervoxels (Fig. 1a). A supervoxel is a connected set of voxels in space that all belong to a single nucleus)

Regarding Claim 16, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 14, wherein the motion signature is indicative of growth of one or more organoids. (Amat, Figure 2 (f) shows a change in size and shape of the cell over different frames.)

Regarding Claim 17, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 14, wherein the motion signature is indicative of a branching dynamic of one or more organoids. (Amat, Figure 2 (f) shows a change in size and shape of the cell over different frames.)

Regarding Claim 18, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein the time ordered image dataset comprises a three-dimensional image dataset. (Amat, Page 952, Results Section, Paragraph 1, We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data)

Regarding Claim 19, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 18, wherein each image patch comprises a supervoxel. (Amat, Page 952, Results Section Paragraph 2, First, we partitioned the 3D image volume recorded at each time point into supervoxels (Fig. 1a). A supervoxel is a connected set of voxels in space that all belong to a single nucleus, and each nucleus can be represented by multiple supervoxels


Regarding Claim 20, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein the time ordered image dataset comprises a multimodality dataset. (Amat, Page 952, Results Section, Paragraph 1, We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data)

Regarding Claim 21, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 20, wherein the multimodality dataset comprises a video-audio dataset. (Amat, Page 952, Results Section, Paragraph 1, We developed an automated computational pipeline to efficiently and accurately segment and track cell nuclei in 3D time-lapse fluorescence microscopy recordings with terabytes of image data)

Regarding Claim 23, the combination Amat and Erdem teaches the method according to claim 1, wherein each mesh is defined by a respective weighted graph, and wherein each vertex of the respective weighted graph is connected to each other vertex within its neighborhood by a corresponding edge, the edge weighted by a distance between the vertex and the other vertex. (Erdem, Col 4, Lines 33-47, To create the reference mesh 21, the reference polygon 12 is first placed on a regular rectangular grid. The dimensions of each rectangle in the regular rectangular grid are specified by the user. The non-rectangular cells (e.g., trapezoids, pentagons, etc.) that are formed along the boundary of the reference polygon 12 are divided into appropriate number of triangles as shown in FIG. 4. If it is desired that the reference mesh 21 contain only triangular elements, each rectangular cell is further divided into two triangular elements. Thus, the reference mesh 21 consists of patches 22 that are of the same size except for the ones that are around the boundary of the reference polygon 12. It is instructive to note that the nodes 23 are also corners of the patches 22. As may be obvious to those skilled in the art, the mesh 21 is completely described by the collection of its patches 22. As seen in Figure 4, shows a reference mesh of cells with neighboring vertexes all connected to each other)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 24, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 23, wherein each vertex of the respective weighted graph has a corresponding vertex weight. (Erdem, Col 16, Lines 65-67,For a corner node 53, the presently disclosed invention assigns a weighted average of r and c values calculated on the patches which have the corner node as one of their corners. The weights are determined by the area of each patch.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order for the vertex to have a weight assigned. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 25, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 24, wherein the vertex weight for each vertex of the respective weighted graph is defined by the average change, with respect to a reference weighted graph of the reference data frame, in distance between the vertex and each other vertex in its neighborhood. (Erdem, Col 15 Lines 52-67, “In the present invention, displacement vector d.sub.x for a pixel location x in a patch 22 is calculated bilinearly from the displacement vectors of the corners of the patch 22. Referring to FIG. 19, given a triangular patch ABC 22 and a pixel x inside the patch 22 … “ From Col 15 Lines 52-67 describe a formula being used to calculate the change in displacement between the corners of the mesh between the images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 26, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 25, wherein the neighborhood of each vertex of the respective weighted graph for each data frame, is the same as the neighborhood of that vertex in the reference weighted graph of the reference data frame. (Erdem, as seen in Figure 4, shows a mesh with neighborhood of vertexes in which the vertexs are being tracked frame to frame so the vertexes would correspond to the same neighbor in each frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)


Regarding Claim 27, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 26, wherein deriving, from the meshes, a motion signature for the time ordered image dataset, comprises averaging, for each mesh, the vertex weights of all of the vertices of the mesh. (Erdem, Col 16, 65-67, For a corner node 53, the presently disclosed invention assigns a weighted average of r and c values calculated on the patches which have the corner node as one of their corners. The weights are determined by the area of each patch. The examiner interprets the prior art is calculating a weighted average of the verticess on the patches which have corner nodes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 28, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 25, wherein the neighborhood of each vertex of the respective weighted graph for each data frame comprises the k nearest vertices to that vertex, wherein k is an integer. (Erdem, Col 17, Lines 3-12, In the second method which is called as "interpolation method", r and c values are allowed to continuously vary for each pixel location inside the cost polygon 54 during hexagonal search. This method is used only for inside and boundary nodes. The bilinear interpolation method that has been mentioned above is applied for calculating these values. Let G denote a node and let K denote the number of patches that are in the cost polygon associated with G. Let S.sub.k, k=1,2, . . . , K denote the patches that are in the cost polygon associated with node G. Let G.sub.k, k=1, . . . K, in clockwise (or counter-clockwise) order represent the nodes of the mesh that are on the cost polygon associated with node G. The examiner interprets that G represents a vertex and K represents that number of patches associated with that vertex.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order determine a neighborhood between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 29, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 28, wherein the vertex weight for each vertex of the respective weighted graph is defined by the number of vertices within the neighborhood of that vertex. (Erdem, Col 17, Lines 3-12, Let G denote a node and let K denote the number of patches that are in the cost polygon associated with G. Let S.sub.k, k=1,2, . . . , K denote the patches that are in the cost polygon associated with node G. Let G.sub.k, k=1, . . . K, in clockwise (or counter-clockwise) order represent the nodes of the mesh that are on the cost polygon associated with node G. The examiner interprets that G represents a vertex and K represents that number of patches associated with that vertex.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order to calculate the number of vertices in the neighborhood of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 32, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 6, wherein, for each of the plurality of time ordered images, edges of the defined mesh correspond to spatial separations of image patches that are within a predetermined distance of one another in the reference image. (Erdem, Col 13, Lines 25-30, The movement of G 52 is also limited by a rectangular search window 57 centered around G 52, whose size is specified by the user. The intersection of the search polygon 55 and the search window 57 result in the search space 58, which is denoted as B. A similar logarithmic method is then applied to boundary node G 52 in terms of a distance measure. The examiner interprets that the edges of the mesh are within a distance from one frame to other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 33, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 32, wherein deriving a motion signature for the plurality of time ordered images comprises determining a parameter for each of the defined meshes based on a comparison of each defined mesh to the mesh defined for the reference image. (Erdem, Col 5, Lines 10-19, Referring to FIGS. 2, 3, 5, 6, 7, and 8, the corner tracking method includes the following steps: (1) selecting a motion model for the corners 13, (2) assigning a cost polygon 31 to each corner 13 (3) finding the best motion parameters for each cost polygon 231 in the previous frame 214 using a logarithmic search method, and mapping the corners 213 of the previous frame 214 into the current frame f.sub.n 114 with the best motion parameters found for their respective cost polygons 231. In the following, we give a detailed description of these steps.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the motion between the edges of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 36, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 6, wherein, for each of the plurality of time ordered images, edges of the defined mesh correspond to spatial separations of image patches that are within a predetermined distance from one another in the corresponding image. (Erdem, Col 13, Lines 25-30, The movement of G 52 is also limited by a rectangular search window 57 centered around G 52, whose size is specified by the user. The intersection of the search polygon 55 and the search window 57 result in the search space 58, which is denoted as B. A similar logarithmic method is then applied to boundary node G 52 in terms of a distance measure. The examiner interprets that the edges of the mesh are within a distance from one frame to other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)
Regarding Claim 39, the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame comprises identifying the location of the at least a subset of image patches based on a weighted average displacement of image patches calculated from optical flow. (Erdem, Col 16, Lines 65-67,  In the first method, r and c are assumed to be constant inside the cost polygon 54 of an inside or boundary node, and values for r and c found as a result of hexagonal search are assigned to the node. For a corner node 53, the presently disclosed invention assigns a weighted average of r and c values calculated on the patches which have the corner node as one of their corners. The weights are determined by the area of each patch.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Tian and Grass with Erdem in order track the displacement between the vertices of the mesh. One skilled in the art would have been motivated to modify Amat, Tian and Grass  in this manner in order to track the intensity and motion of a portion of an image throughout an image sequence. (Erdem, Col 1, Lines 16-17)

Regarding Claim 40, the combination of Amat, Erdem, Tian and Grass teaches a non-transitory computer readable medium having instructions stored thereon which, when executed by a processor of a computing device, causes the computing device to carry out the method of claim 1. (Amat, Page 10 of PDF, Components of the processing workstation used for all cell lineage reconstructions Section, Paragraph 1, All computational reconstructions were performed on a single computer workstation with the following hardware components: two Intel Xeon E5-2687W CPUs, 192 GB DDR3 memory, an Nvidia Tesla Kepler K20 GPU, six Seagate Savvio 10K.5 ST9900805SS hard disks combined in a RAID-6 disk array and an Intel RMS25CB080 RAID module. For optimal processing speed in the cell lineaging framework, a good GPU and sufficient memory are of primary importance)

Regarding Claim 41, the combination of Amat, Erdem, Tian and Grass teaches an apparatus for characterizing motion of one or more objects in a time ordered image dataset comprising a plurality of time ordered data frames, the apparatus comprising: a memory; and a processor configured to cause the apparatus to carry out the method of claim 1. (Amat, Page 10 of PDF, Components of the processing workstation used for all cell lineage reconstructions Section, Paragraph 1, All computational reconstructions were performed on a single computer workstation with the following hardware components: two Intel Xeon E5-2687W CPUs, 192 GB DDR3 memory, an Nvidia Tesla Kepler K20 GPU, six Seagate Savvio 10K.5 ST9900805SS hard disks combined in a RAID-6 disk array and an Intel RMS25CB080 RAID module. For optimal processing speed in the cell lineaging framework, a good GPU and sufficient memory are of primary importance)
Regarding Claim 42, the combination of Amat, Erdem, Tian and Grass teaches an apparatus according to claim 41, further comprising: a camera for capturing the plurality of time ordered images. (Amat, Page 953, Performance of the automated cell lineaging pipeline Section, Paragraph 1, We assessed the performance of the automated segmentation and tracking algorithm across three different model systems (fruit fly, zebrafish and mouse embryos) and three different types of fluorescence microscopes (a custom SiMView light-sheet microscope16, a Carl Zeiss Lightsheet Z.1 microscope and a Carl Zeiss LSM 710 confocal microscope))


Claims 13 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Amat et al. ("Fast, accurate reconstruction of cell lineages from Amat et al. ("Fast, accurate reconstruction of cell lineages from large-scale fluorescence microscopy data", published July 20, 2014 ) in view of Erdem et al US Patent(US 5982909 A) in view of Tian et al. US PG-Pub(US 20180247425 A1) in view of Grass et al. US PG-Pub (US 20100266182 A1) further in view of Das et al. ("A molecular mechanotransduction pathway regulates collective migration of epithelial cells").
Regarding Claim 13, while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 10, they don’t teach wherein the cell sheet comprises epithelial cells.
Das teaches wherein the cell sheet comprises epithelial cells (Das, monolayers of the human skin epithelial cell line HaCaT and the Madin–Darby canine kidney (MDCK) dog epithelial cell line both showed velocity correlation extending over 10–12 cells in space (Fig. 1d).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Das in order for the cell sheet to comprise epithelial cells. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to provide a distinct molecular mechanism linking intercellular forces to collective cell movements in migrating epithelia. (Das, Abstract)
Regarding Claim 37, while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, they don’t explicitly teach wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame comprises identifying the location of the at least a subset of image patches based on a mean displacement of image patches calculated from optical flow.  
Das teaches wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame comprises identifying the location of the at least a subset of image patches based on a mean displacement of image patches calculated from optical flow.  (Page 14, Traction Force Microscopy Section, Paragraph 1, Along with the cells, beads embedded in the gel surface were imaged and their positions were recorded during cell migration. After each experiment, cells were trypsinized and resulting bead positions were subtracted from the corresponding positions recorded during migration to obtain bead displacement vectors. The examiner interprets the prior art is identifying positions based on the displacement vectors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Das in order to identify locations of patches based on mean displacement. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to provide a distinct molecular mechanism linking intercellular forces to collective cell movements in migrating epithelia. (Das, Abstract)
Regarding Claim 38, while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, they don’t explicitly teach wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame comprises identifying the location of the at least a subset of image patches based on a median displacement of image patches calculated from optical flow. 
Das teaches wherein identifying a location of each image patch of at least a subset of the plurality of image patches in each data frame comprises identifying the location of the at least a subset of image patches based on a median displacement of image patches calculated from optical flow. (Page 13, Methods Section, In PIV analysis, each image was broken down into 20 × 20 pixel windows for comparison. Comparing the displacement of a window between two successive images, displacement vectors and hence the velocity (displacement/time interval) vectors were calculated. The velocity field was expressed in micrometres per hour. The vector was assigned to the centre of the window.  The examiner interprets the vector was assigned to the middle of the window in order to determine the displacement of the patches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Das in order to identify locations of patches based on median displacement. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to provide a distinct molecular mechanism linking intercellular forces to collective cell movements in migrating epithelia. (Das, Abstract)
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Amat et al. ("Fast, accurate reconstruction of cell lineages from Amat et al. ("Fast, accurate reconstruction of cell lineages from large-scale fluorescence microscopy data", published July 20, 2014 ) in view of Erdem et al US Patent(US 5982909 A) in view of Tian et al. US PG-Pub(US 20180247425 A1) in view of Grass et al. US PG-Pub (US 20100266182 A1) further in view of Petitjean et al. ("Velocity Fields in a Collectively Migrating Epithelium").

Regarding Claim 30,  while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 26,  they don’t explicitly teach wherein deriving the motion signature for the time ordered image dataset comprises producing a motion saliency map for each image from the defined mesh the motion saliency map produced by mapping the vertex weights of each vertex of each mesh to the respective identified location of the image patch corresponding to that vertex in each data frame, and temporally averaging over at least a subset of the plurality of time ordered data frames

Petitjean teaches wherein deriving the motion signature for the time ordered image dataset comprises producing a motion saliency map for each image from the defined mesh (Figure 2, Shows a velocity map of the cells), the motion saliency map produced by mapping the vertex weights of each vertex of each mesh to the respective identified location of the image patch corresponding to that vertex in each data frame, (Page 1790, Introduction, Paragraph 5, In this context, a dynamical mapping of the velocity field in the monolayer is necessary to fully characterize these collective modes of migration. Classically, the measurement of displacement fields and hence velocity fields is performed by tracking individual cells during a time sequence. The examiner interprets the prior art is using the displacement vectors to calculate the velocity field map.)and temporally averaging over at least a subset of the plurality of time ordered data frames (Page 1790, Introduction, Paragraph 5, In this article, we study the collective migration of epithelial cells in response to free surface using the microstencil approach, based on the use of the PIV technique. We validate our results by comparing them with analysis of the motion of individual cells by more classical tracking strategies. To fully characterize the velocity field both spatially and temporally, it is necessary to decompose it in orthogonal finite series of spatiotemporal structures.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Petitjean in order to generate a motion saliency map. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to quantitative measure the velocity field of collectively migrating cells in a motile epithelium. (Petitjean, Abstract)
Regarding Claim 31, the combination of Amat, Erdem, Tian, Grass and Petitjean teaches the method according to claim 30, wherein deriving the motion signature further comprises deriving a boundary formation index from the motion saliency map, the boundary formation index indicative of whether a boundary exists between the two types of cells. (Petitjean, Fig 2, Shows a boundary between two types of cells in the phase contrast image)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Petitjean in order to determine a boundary between two types of cells. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to quantitative measure the velocity field of collectively migrating cells in a motile epithelium. (Petitjean, Abstract)

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Amat et al. ("Fast, accurate reconstruction of cell lineages from Amat et al. ("Fast, accurate reconstruction of cell lineages from large-scale fluorescence microscopy data", published July 20, 2014 ) in view of Erdem et al US Patent(US 5982909 A) in view of Tian et al. US PG-Pub(US 20180247425 A1) in view of Grass et al. US PG-Pub (US 20100266182 A1) further in view of Farneback ("Two-Frame Motion Estimation Based on Polynomial Expansion").
Regarding Claim 34, while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 33, they don’t explicitly teach wherein each parameter comprises an average displacement of the identified locations of image patches in the corresponding image from the identified locations of the image patches in the reference image.
Farneback teaches wherein each parameter comprises an average displacement of the identified locations of image patches in the corresponding image from the identified locations of the image patches in the reference image. (Page 366, 3.3 Parameterized Displacement Fields, the section describes how the prior art is calculating the average displacement from frame to frame by averaging over the neighborhoods using equation 19.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat and Erdem with Farneback in order for the parameter to comprise average displacement of the patches from image to image. One skilled in the art would have been motivated to modify Amat, Tian and Grass  and Erdem in this manner in order to estimate motion, with excellent results both with respect to accuracy and speed. (Farneback, Introduction)
Regarding Claim 35, while the combination of Amat, Erdem, Tian and Grass teaches the method according to claim 1, they don’t explicitly teach wherein deriving, from the meshes, a motion signature for the time ordered image dataset comprises calculating, for each mesh, a mesh strain vector, wherein the mesh strain vector comprises a resultant displacement vector of an image patch after summing all the individual displacement vectors of all neighboring image patches. 
Farneback teaches calculating, for each mesh, a mesh strain vector, wherein the mesh strain vector comprises a resultant displacement vector of an image patch after summing all the individual displacement vectors of all neighboring image patches.  (Experimental Results Section, We have estimated the displacement from the center frame and the frame before. The averaging over neighborhoods is done using a 39 × 39 Gaussian weighting function (w in equation (19)) with standard deviation 6.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Amat, Erdem, Tian and Grass with Farneback in order to sum all the displacement vectors up to generate a final resultant displacement vector. One skilled in the art would have been motivated to modify Amat, Erdem, Tian and Grass in this manner in order to estimate motion, with excellent results both with respect to accuracy and speed. (Farneback, Introduction)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663